UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6500


RANDALL GRAY STONEMAN, JR.,

                  Petitioner - Appellant,

          v.

GEORGE SOLOMON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-00836-TDS-LPA)


Submitted:   June 26, 2014                  Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randall Gray Stoneman, Jr., Appellant Pro Se.    Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randall         Gray   Stoneman,         Jr.,    seeks           to   appeal        the

district    court’s        order    dismissing        in    part       as     untimely,         and

denying relief in part on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.                  28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a    substantial       showing        of        the    denial       of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that     reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,          537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Stoneman has not made the requisite showing.                                 Accordingly,

we deny Stoneman’s motion for appointment of counsel, deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss      the      appeal.         We    dispense          with    oral

                                              2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3